                                                                         Exhibit
10.1


[corporate_logo.jpg]


The William Carter Company Severance Plan
Summary of Benefits


Overview
 
The William Carter Company has established The William Carter Company Severance
Plan (the “Plan”) to provide severance benefits to eligible employees of The
William Carter Company and its direct and indirect subsidiaries who are
involuntarily separated from employment under qualifying conditions.  The
William Carter Company and its direct and indirect subsidiaries are sometimes
referred to together in this summary as the “Company.”   This Plan is effective
July 15, 2008 and will supersede and replace all prior severance plans. This
summary describes, in non-technical language, the main provisions of the
Plan.  Please read it carefully. It is important to remember that some features
of the Plan are not described in this summary and that the official Plan
document legally governs the operation of the Plan.  In the event that there is
a conflict between the information contained in this summary and the terms of
the Plan, the terms of the Plan will control.


Covered Employees


Generally, you will be eligible to receive severance benefits under the Plan if
your employment with the Company is terminated in a Covered Termination (as
described below).  If, however, you are in one of the following categories, you
are not eligible for severance benefits under the Plan:


 
a.
Employees classified as temporary, occasional, on-call, or seasonal;



 
b.
Employees covered by a collective bargaining agreement; and



 
c.
Employees employed pursuant to a written employment contract for a definite term
of employment.



The Company’s characterization of your employment with the Company will be final
and binding even if a court or administrative agency makes a different
determination.


Covered Terminations


To be eligible for severance pay, your employment with the Company  must be
involuntarily terminated due to one of the following:
 
 
a.
Permanent shutdown or closing of a facility with no offer to transfer;



 
b.
Sale of the facility to another company and you are not offered continued
employment with the purchaser of the facility; or



 
c.
Elimination of your job position without available reassignment.



Exception:  A Covered Termination will also include a voluntary termination when
you decline a transfer or relocation to a principal work location that is more
than 35 miles from your current principal work location.


This Plan shall not be construed to include as a Covered Terminations a
termination of employment due to death, retirement, voluntary (except as noted
above), or involuntary termination by the Company for misconduct or failure to
meet job performance expectations.
 
Conditions


Severance payments are subject to the following conditions:


 
1.
You must sign and return to the Company a release agreement in a form to the
reasonable satisfaction of the Company releasing the Company from all claims or
liabilities relating to your employment or termination of employment; and must
not revoke the Agreement within the seven (7) day period provided in the
Agreement.



 
2.
You must return all Company property, including, but not limited to, keys,
credit cards, documents, records, identification cards, office equipment,
portable computers, car/mobile telephones, pagers, hand held electronic devices,
and parking cards, to the Company on the last day of employment.



 
3.
You must execute such documents as are necessary to assign to the Company all
rights to inventions, patents, or other intellectual property belonging to the
Company.



 
4.
You must not disclose confidential information or trade secrets of the
Company.  "Confidential information" includes, but is not limited to,
information, knowledge, or data concerning any technique, plan, procedure,
process, apparatus, method, or product manufactured, used, or developed by the
Company; information about suppliers and/or customers of the Company;
information about the finances of the Company and information which is a trade
secret.  If you violate this condition, all severance payments will cease
immediately.



 
5.
You must not recruit or solicit employees to leave the employment of the Company
while receiving severance payments.  If you violate this condition, all
severance payments will cease immediately.



 
6.
If you are rehired by the Company before the end of the severance period, in any
position, all severance pay will cease immediately.



Severance Payments


The amount of severance pay you will receive is based on three (3) factors: (1)
your years of continuous service; (2) your classification; and (3) whether you
were employed by Oshkosh B’Gosh, Inc. as of July 14, 2005.


 
A
Years of Continuous Service.  You will be credited with one year of continuous
service for each twelve (12) month period of continuous employment with the
Company.



 
B
Amount of Severance Pay.



 
1.
Salaried exempt employees.  Salaried exempt employees will receive one week of
severance pay for each year of continuous service, with a minimum of two (2)
weeks of severance and a maximum of twenty-six (26)* weeks of severance.  A week
of severance pay is calculated by dividing the employee's annual base salary by
52 weeks and multiplying the amount by the number of years of continuous
service.  Bonuses, commissions, overtime, and other compensation are not
included in the calculation of severance pay



 
 
*Note:  In the case of a change of control in the Company (acquisition, merger,
takeover, etc.) the 26 weeks maximum cap will be changed to a maximum of 52
weeks for exempt salaried employees if a covered termination occurs within 2
calendar years of the change of control.



 
2.
Non-exempt and Hourly Employees.  Non-exempt and hourly employees will receive
one week of severance pay for each year of continuous service with a minimum of
two (2) weeks of severance and a maximum of eight (8) weeks of severance pay.  A
week of severance pay is based on the standard hours per week, excluding
overtime, bonuses or commissions.





 
1

--------------------------------------------------------------------------------

 


 
3.
Certain Oshkosh B’Gosh Employees.  Certain employees who were employed with
Oshkosh B’Gosh, Inc. as of July 14, 2005 when Oshkosh B’Gosh, Inc. was acquired
by the Company  will be eligible to elect optional  severance pay and
outplacement assistance computed on the basis of the employee’s job status, base
wages, and years of service as of July 14, 2008.  Attached as Appendix A is the
schedule for optional severance pay and outplacement assistance  for certain
employees who were employed by Oshkosh B’Gosh, Inc. as of July 14,
2005.  Employees of retail stores are specifically excluded from this enhanced
severance pay.



C.
Distribution.  Severance payments will begin on the first payroll period after
all of the conditions to payment have been satisfied and will be paid according
to normal payroll practices  until the severance is fully paid.  The Company may
elect, in its sole discretion, to make severance payments as a lump sum payment.



D.
Tax Treatment.  Severance payments are subject to required federal and state
income and employment tax and withholdings.



E.
Payments Made By Mistake.  You shall be required to return to the Plan
Administrator any severance payments, or portion thereof, made due to a mistake
of fact or law.



F.
No Assignment.  Under no circumstances may severance payments be subject to
anticipation, alienation, pledge, sale, assignment, garnishment, attachment,
execution, encumbrance, levy, lien, or charge, and any attempt to cause any such
severance payments to be so subjected shall not be recognized, except to such
extent as may be required by law.



Other Benefits


All benefits cease at date of termination or on the date provided by the plan
documents for such benefits.  Coverage for medical, dental, and vision insurance
may be continued under COBRA.  Group life insurance may be continued pursuant to
the terms and conditions of that  plan.


In addition to the severance payments described above, during the period of
severance, you can receive medical, dental, vision, or group life insurance
coverage for you (and any eligible dependants) at the cost of the
employee-portion of such coverage.  In order to receive the Company’s subsidy
for these benefits, you (and any dependants) must qualify for continued coverage
under the terms and conditions of the plans or by law; must elect to continue
the coverage; and must pay through payroll deduction the employee-portion of
such coverage.  The Company’s subsidy for these benefits will expire with the
end of the severance payments.


Plan Administrator


The Company, acting through its Senior Vice President of Human Resources, shall
serve as the "Plan Administrator" of the Plan.  The Plan Administrator shall
have the sole discretionary authority to determine eligibility for severance
payments, to construe the terms of the Plan, including the making of factual
determinations, and to make such exceptions to the Plan as may be appropriate
and necessary.  The decisions of the Plan Administrator shall be final and
conclusive with respect to all questions concerning the interpretation,
application, and administration of the Plan.


Plan Amendment or Termination


The Plan may be amended or terminated in any respect at any time, retroactively
or otherwise, either by the Company's Executive Committee or in a writing signed
by the President and Chief Executive Officer of the Company.  Notwithstanding
the foregoing, no amendment of the Plan may reduce the severance pay of any
employee who has previously executed the Agreement and complied with the
conditions as set forth in the Plan.


Representations Contrary to the Plan


No employee, officer, director, or agent of the Company has the authority to
alter, vary, modify, or waive the terms or conditions of the Plan, except as set
forth above.  No verbal or written representations that are in addition to or
contrary to the terms of the Plan and its written amendments shall be binding
upon the Plan, the Plan Administrator, or the Company.


No Employment Rights


The Plan shall not confer employment rights upon any person.  No person shall be
entitled, by virtue of the Plan, to remain in the employ of the Company, and
nothing in the Plan shall restrict the right of the Company to terminate the
employment of any employee at any time.


Applicable Law and Severability


The Plan shall be governed and construed in accordance with the law of the state
of Georgia and the Employee Retirement Income Security Act of 1974, as
amended.  If any provision of the Plan is found, held, or deemed by a court of
competent jurisdiction to be void, unlawful, or unenforceable under any
applicable statute or other controlling law, the remainder of the Plan shall
continue in full force and effect.


General Information


Plan Name


The official name of the Plan is “The William Carter Company Severance
Plan”.  The Plan is a welfare plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).  Benefits provided under
welfare plans are not insured by the Pension Benefit Guaranty Corporation.


Plan Sponsor
Carter’s, Inc.
1170 Peachtree Street, Suite 900
Atlanta, GA  30309
 
The participating affiliated companies are:


OshKosh B’Gosh, Inc.
Carter’s Retail, Inc.
TWCC Product Development and Sales, Inc.
OBG Distribution Company, LLC


 
Plan Numbers



The Plan is identified by the following numbers under IRS rules:


The Plan Number assigned to the Plan by Carter’s, Inc. is 506.


The William Carter Company’s Employer Identification Number, assigned by
the IRS,   is 04-1156680.


 
Plan Year



The records of the Plan are kept on the basis of a “plan year” which is
generally the 12-month period beginning each January 1.


 
  Source of Payments



All payments under the Plan are made from the general assets of the
Company.  Covered Employees are not required or permitted to make any
contributions to the Plan.
 
2

--------------------------------------------------------------------------------


 
   Plan Administration



The “Plan Administrator” is The William Carter Company, acting through the
Company’s   Senior Vice President of Human Resources.  The Administrator has the
responsibility to make and enforce any necessary rules for the Plan and to
interpret the Plan provisions uniformly for all Covered Employees.  If it is
necessary for you to communicate the Plan Administrator regarding the Plan, you
should submit your written comments or requests to The William Carter Company or
the Plan Administrator in care of The William Carter Company at the following
address:
 
Carter’s, Inc.
1170 Peachtree Street, Suite 900
Atlanta, GA  30309
 
The telephone number is 404-745-2700.
 
The Administrator is the Plan’s agent for service of legal process.


Benefit Claims Procedures


 
Filing A Claim



Generally, you do not need to make a claim for your benefits under the
Plan.  You or your authorized representative, however, may file a written claim
with the Administrator for any benefits to which you believe you are entitled
and have not received.


Administrator’s Decision


Within 90 days after the receipt of a claim, the Administrator will provide you
or your representative with written notice of its decision on the claim.  If,
because of special circumstances, the Administrator cannot render a decision on
a claim within the 90-day period, the Administrator may extend the period in
which to render the decision, up to 180 days after receipt of the written
claim.  The Administrator will provide you with a written notice of the
extension, before the end of the initial 90-day period, which indicates the
special circumstances requiring the extension and the expected decision
date.  If the claim is wholly or partially denied, the written notice of the
decision will inform you of:
 
 
(a)
the specific reasons for the denial;



 
(b)
the specific provisions of the Plan upon which the denial is based;



 
(c)
any additional material or information necessary to perfect the claim and
reasons why such material or information is necessary; and



 
(d)
the right to request review of the denial and how to request such review.



If written notice of the decision is not given to you within 90 days after the
Administrator’s receipt of a claim, plus extensions, the claim will be deemed to
be denied for purposes of your right to request a review of the denial.
 
 
Request for Review of Denied Claim



Within 60 days after the receipt of written notice of a denial of all or a
portion of a claim, you or your authorized representative may request a review
of the denial, by a writing filed with the Administrator.  Written issues and
comments may be submitted to the Administrator along with the review
request.  During the 60-day period following notice of the denial, you or your
authorized representative may examine the Plan and any other document upon which
the denial is based.
 
       Review of Denied Claim


Upon receipt of a request for review of a claim denial, the Administrator will
undertake a full and fair review of the claim denial and provide you with
written notice of its decision within 60 days after receipt of the review
request.  If, because of special circumstances, the Administrator cannot make a
decision within the 60-day period, the Administrator may extend the period in
which to make the decision up to 120 days after receipt of the review
request.  The Administrator will provide you with a written notice of the
extension, before the end of the 60-day period, which indicates the special
circumstances requiring the extension and the expected decision date.
 
The written notice of the Administrator’s decision will inform you of the
specific reasons for the decision and the specific provisions of the Plan upon
which the decision is based.  If written notice of the decision is not given to
you within the initial period, plus extensions, the claim will be deemed denied
on review.  Except as may be otherwise required by law, the decision of the
Administrator on review of the claim denial will be binding on all parties.


Statement of ERISA Rights


As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:


 
·
Examine, without charge, at the Plan administrator’s office and at other
specified locations, such as worksites, all Plan documents, including a copy of
the latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor and available at the Public disclosure Room of the Pension
and Welfare Benefit Administration.

 
 
·
Obtain, upon written request to the Plan administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and updates of the summary plan description.  The
administrator may make a reasonable charge for the copies.

 
 
·
Receive a summary of the Plan’s annual financial report.  The plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.

 
Prudent Actions by Plan Fiduciaries
 
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate the Plan, called fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other plan participants and
beneficiaries.  No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.
 
Enforce Your Rights
 
If your claim for a welfare benefit is denied in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decisions without charge, and to appeal any denial, all within certain time
schedules.  Under ERISA, there are steps you can take to enforce the above
rights.  For instance, if you request materials from the Plan and do not receive
them within 30 days, you may file suit in a Federal court.  In such a case, the
court may require the plan administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the administrator.  If you have a
claim for benefits which is denied or ignored, in whole or in part, you may file
suit in a State or Federal court. In addition, if you disagree with the Plan’s
decision or lack thereof concerning the qualified status of a medical child
support order, you may file suit in Federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful, the court may
order the person you have sued to pay these costs and fees.  If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.




 
3

--------------------------------------------------------------------------------

 


Assistance With Your Questions


If you have any questions about the Plan, you should contact the Plan
administrator.  If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C.  20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.
 
Appendix A
Optional Severance Pay and Benefits for Certain Employees
Employed by Oshkosh B’Gosh, Inc. as of July 14, 2005


Employees who were employed with Oshkosh B’Gosh, Inc. as of July 14, 2005, and
who are eligible for severance benefits due to a covered termination  may elect
to receive either (a) severance pay and benefits under The William Carter
Company Severance Plan or (b) severance pay and outplacement assistance
calculated by using the employee’s job status, base wages, and years of service
as of July 14, 2008, in accordance with the following schedule.  Employees of
retail stores are specifically excluded.




 
Status
 
Formula
(Weeks of
Severance
per year
 of service
as of
July 14, 2008)
   
Min
Wks
   
Max
Wks
   
Outplacement
(# days)
                           
Nonexempt Employees                                                
   
1
      4       12       30  
Exempt                                                
    2       4       16       60  
Managers (not bonus eligible) 
    2       8       26       60  
Directors or Bonus Eligible Managers
    4       16       36       90  
Senior  VP/VP                                                
    N/A       N/A       52       90  



4

--------------------------------------------------------------------------------